Mekirimon, C. J.:
The clear presumption is that the father is entitled to the earnings of his son until the latter arrives at the age of twenty-one years; and if he continues thereafter to remain with his father as a member of his family, the presumption is that his labor is gratuitous. He may, however, show the contrary. The ground of such presumption is, that the son received from the father parental sup*714port, protection, education, clothing and like suitable provisions, and his labor is, hence, due and belongs to the father, unless the contrary be shown. Dodson v. McAdams, 96 N. C., 149; Young v. Herman, 97 N. C., 280, and the authorities cited in these cases; Winchester v. Reid, 8 Jones, 377; the first exception cannot therefore be sustained.
It does not appear that the appellants excepted to the refusal of the Court to grant the motion for a new trial, though it seems they may have intended to do so. The exception should appear. But clearly there was evidence bearifrg upon the third issue. The facts and circumstances attending the alleged fraudulent sale of the property and the occupancy and free use of- the same after such sale by the husband intestate constituted evidence to go to the jury to prove the purpose to fraudulently defeat the right of the plaintiff, and it was the province of the jury to determine its weight and effect. McGee v. McGee, 4 Ired., 105. The exercise of discretion on the part o.f the Court in refusing to grant the motion for a new trial is not reviewable here.
There is no error. Let this opinion be certified to the Superior Court.
Affirmed.